Exhibit 10.1

 

 

CHINA BIOLOGIC PRODUCTS, INC.

AMENDED AND RESTATED DIRECTOR AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of the 22rd day of February, 2016
and is by and between China Biologic Products, Inc., a Delaware corporation (the
“Company”), and Mr. David Li (the “Director”).

 

BACKGROUND

 

The Director and the Company entered into a director agreement (the “Original
Agreement”) dated November 7, 2013 in connection with the appointment of the
Director to fill an existing vacancy and to have the Director perform the duties
of a director.

 

The Director and the Company desire to enter into this Agreement to amend and
restate the Original Agreement in its entirety.

 

AGREEMENT

 

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:

 

1.           DUTIES. The Company requires that the Director be available to
perform the duties of a director customarily related to this function as may be
determined and assigned by the Board of Directors of the Company (the “Board”)
and as may be required by the Company’s constituent instruments, including its
certificate or articles of incorporation, bylaws and its corporate governance
and board committee charters, each as amended or modified from time to time, and
by applicable law, including by the Delaware General Corporation Law (the
“DGCL”). The Director agrees to devote as much time as is necessary to perform
completely the duties as the Director of the Company. The Director will perform
such duties described herein in accordance with the general fiduciary duty of
directors arising under the DGCL.

 

2.           TERM. The term of this Agreement shall commence as of the date of
the Director’s appointment by the Board and shall continue until the Director’s
removal or resignation.

 

3.           COMPENSATION. For all services to be rendered by the Director in
any capacity hereunder, the Company agrees to pay the Director a fee of $5,000
per month. Such fee may be adjusted from time to time as agreed by the parties.
Subject to approval by the Board (or an appropriate committee appointed
thereby), the Director will also be granted 5,000 shares of the Company’s
restricted stock (the “Granted Stock”), under the Company’s 2008 Equity
Incentive Plan (the “Plan”), which will vest in two equal portions over 24
months with the fist portion vesting on February 23, 2017 and the second on
February 23, 2018. The Granted Stock will be evidenced by a Restricted Stock
Agreement as contemplated by the Plan, in the form attached hereto as Exhibit A.
Both the Plan and the Restricted Stock Agreement will govern the terms and
conditions of the Granted Stock, notwithstanding any other provision of this
Agreement.  

 



   

 

 

4.           EXPENSES. In addition to the compensation provided in paragraph 3
hereof, the Company will reimburse the Director for pre-approved reasonable
business related expenses incurred in good faith in the performance of the
Director’s duties for the Company. Such payments shall be made by the Company
upon submission by the Director of a signed statement itemizing the expenses
incurred. Such statement shall be accompanied by sufficient documentary matter
to support the expenditures.

 

5.           CONFIDENTIALITY. The Company and the Director each acknowledge
that, in order for the intents and purposes of this Agreement to be
accomplished, the Director shall necessarily be obtaining access to certain
confidential information concerning the Company and its affairs, including, but
not limited to business methods, information systems, financial data and
strategic plans which are unique assets of the Company (“Confidential
Information”). The Director covenants not to, either directly or indirectly, in
any manner, utilize or disclose to any person, firm, corporation, association or
other entity any Confidential Information.

 

6.           NON-COMPETE. During the term of this Agreement (the “Restricted
Period”), the Director shall not, directly or indirectly, (i) in any manner
whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company's
Business”) for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (ii) have any
interest as owner, sole proprietor, shareholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company's Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company's Business. In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.

 

7.           TERMINATION. With or without cause, the Company and the Director
may each terminate this Agreement at any time upon ten (10) days written notice,
and the Company shall be obligated to pay to the Director the compensation and
expenses due up to the date of the termination. Nothing contained herein or
omitted herefrom shall prevent the shareholder(s) of the Company from removing
the Director with immediate effect at any time for any reason.

 

8.           INDEMNIFICATION. The Company shall indemnify, defend and hold
harmless the Director, to the full extent allowed by the law of the State of
Delaware, and as provided by, or granted pursuant to, any charter provision,
bylaw provision, agreement (including, without limitation, the Indemnification
Agreement executed herewith), vote of stockholders or disinterested directors or
otherwise, both as to action in the Director’s official capacity and as to
action in another capacity while holding such office. The Company and the
Director are executing the Indemnification Agreement in the form attached hereto
as Exhibit B.

 



 2 

 

 

9.           EFFECT OF WAIVER. The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.

 

10.         NOTICE. Any and all notices referred to herein shall be sufficient
if furnished in writing at the addresses specified on the signature page hereto
or, if to the Company, to the Company’s address as specified in filings made by
the Company with the U.S. Securities and Exchange Commission and if by fax to
+8610 6598 3222.

 

11.         GOVERNING LAW. This Agreement shall be interpreted in accordance
with, and the rights of the parties hereto shall be determined by, the laws of
the State of New York without reference to that state’s conflicts of laws
principles.

 

12.         ASSIGNMENT. The rights and benefits of the Company under this
Agreement shall be transferable, and all the covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by or against, its successors
and assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

 

13.         MISCELLANEOUS. If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of the this
Agreement shall remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein.

 

14.         ARTICLE HEADINGS. The article headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

15.         COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.

 

16.         ENTIRE AGREEMENT. Except as provided elsewhere herein, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter.

 

 

 

[Signature Page Follows]

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Director Agreement to be
duly executed and signed as of the day and year first above written.

 

 

  CHINA BIOLOGIC PRODUCTS, INC.                     By:       /s/ David Gao    
Name: David Gao   Title: Chairman & Chief Executive Officer                    
         DIRECTOR                     By:       /s/ David Li     Name: David Li
           Address:  

 

 

 4 

 

 

EXHIBIT A

 

Form of Restricted Stock Agreement

 

(See Attached)

 

 

 5 

 

 

EXHIBIT B

 

Form of Indemnification Agreement

 

(See Attached)

 

 

 6 



 